Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated December 11,1973, which cancelled petitioner’s liquor license, effective December 18, 1973. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a suspension of the license for a period of 30 days. As so modified, determination confirmed, without costs. Under the circumstances of this case, the punishment imposed was excessive and an abuse of discretion to the extent indicated herein. Gulotta, P. J., Martuseello, Shapiro, Christ and Benjamin, JJ., concur.